UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 25, 2013 (Date of earliest event reported) Data I/O Corporation (Exact name of registrant as specified in its charter) Commission File Number: 0-10394 Washington 91-0864123 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 185th Ave. N.E., Suite 101 Redmond, WA 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items reported in this filing: Item 2.02 Results of Operation and Financial Condition Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item 9.01 Financial Statements and Exhibits Item 2.02 Results of Operation and Financial Condition A press release announcing fourth quarter and year 2013 results was made February 27, 2014 and a copy of the release is being furnished as Exhibit 99.0 in this current report. Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. At a meeting of the Board of Directors on February 25, 2014, the Board decided to reduce its size from 6 to 5 Directors effective with the next Annual Meeting of Shareholders. One of the existing Directors, Ken Myer, will not stand for re-election at the Annual Meeting of Shareholders in May 2014. This decision was not the result of any disagreement with Data I/O or its management. Ken Myer joined the Data I/O Board in 2012, and has served as Chair of the Corporate Governance and Nominating Committee. Ken will continue to serve as a Director of Data I/O until his term expires in May. Effective with the date of the Annual Meeting, Brian Crowley will become the Chair of the Corporate Governance and Nominating
